Citation Nr: 0901010	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a gunshot wound of the left 
shoulder.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction was subsequently transferred to 
the RO in Newark, New Jersey.

The Board notes that although the RO considered multiple 
issues in this rating decision, the veteran has limited his 
appeal to entitlement to service connection for a right 
shoulder disability and entitlement to an increased rating 
for a left shoulder disability.  The Board will limit its 
consideration accordingly.  


FINDINGS OF FACT

1.  A right shoulder disability was not present in service or 
thereafter.

2.  The veteran's gunshot wound residuals involving Muscle 
Group IV are manifested by moderately severe overall 
impairment.


CONCLUSION OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for a disability rating higher than 20 
percent for residuals of a gunshot wound affecting muscle 
group IV have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Codes 5304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in September 2006, prior to its 
initial adjudication of the claim.  This letter informed the 
veteran that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  It also provided 
appropriate notice with respect to the effective-date element 
of the claim.  It also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf. 

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service Connection
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Under 38 C.F.R. § 4.73, Diagnostic Code 5316 [Muscle Group 
IV], a 10 percent disability evaluation is warranted for 
symptomotology including stabilization of the shoulder 
against injury in strong movements, holding the head of 
humerus in the socket, abuduction, outward rotation and 
inward rotation of the arm that is slight in either the 
dominant or non-dominant arm.  A 20 percent rating is 
warranted if these symptoms are moderately severe in either 
arm or severe for the non-dominant arm, and a 30 percent 
rating is warranted if these symptoms are severe in the 
dominant arm.
VA regulations provide guidance for what constitutes 
moderately severe and severe disability of the muscles.  
Moderately severe disability of muscles is manifested by 
through and through or deep penetrating wounds by a small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56 (d)(3) (i).

History and complaints related to moderately severe 
disability of the muscles would include service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  There should 
also be a record of consistent complaint of cardinal signs 
and symptoms of muscle disability and, if present, evidence 
of inability to keep up with work requirements.  38 C.F.R. § 
4.56 (d)(3) (ii).

Objective findings for moderately severe disability of the 
muscles should include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56 (d)(3) (iii).

Severe disability of muscles is manifested by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.

History and complaints related to severe disability of 
muscles would include service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

Objective findings for severe disability of the muscles 
should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (d)(3) (iii).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran receive a gunshot wound in his left shoulder 
while serving in Vietnam.  He alleges that the residual 
effects of this wound have gotten increasingly worse and more 
painful.  He further contends that as a result of his left 
shoulder disability, he has had to use his right shoulder 
more, causing pain and strain in his right shoulder as well.  



Service Connection for Right Shoulder

The veterans service treatment records contain no complaint 
of pain in the right shoulder, nor do they note any 
diagnosis, treatment, or problem with regard to the veteran's 
right shoulder.

Nor is there any post-service medical evidence of a right 
shoulder disability.  Various VA examination reports from 
2007 do not contain any complaints of or note any diagnosis 
or treatment for right shoulder pain.  

Likewise, there is also no evidence to support that the 
veteran is entitled to secondary service connection on the 
basis that his right shoulder pain is the result of his 
service-connected left shoulder disability.  The evidence 
does not suggest that the veteran is suffering from a current 
right shoulder disability.

In essence, the evidence of this claimed disability is 
limited to the veteran's own statements.  While the veteran 
is competent to describe his symptoms, as a lay person, he is 
not qualified to render a diagnosis of a right shoulder 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In view of the absence of any medical evidence showing that 
the veteran has been diagnosed with a right shoulder 
condition, the Board must conclude that the preponderance of 
the evidence is against this claim.


Increased Rating for Residuals of a Gunshot Wound of the Left 
Shoulder

The RO initially granted service connection for the residuals 
of a gunshot wound of the left shoulder in an April 1968 
rating decision.  The disability was assigned a 20 percent 
evaluation at this time.  This 20 percent rating was 
confirmed and continued in a November 2006 rating decision, 
which the veteran now appeals.  

Upon VA examination in March 2007, the veteran stated that he 
sustained a gunshot wound in Vietnam in 1967, and that he 
underwent surgery at that time.  He claims that he started 
experiencing pain in the left shoulder several years ago.  He 
was diagnosed with a frozen shoulder and had physical therapy 
with benefit.  He still experiences intermittent moderate 
pain that is aggravated by shoulder motion and lying on the 
left side.  A physical examination reveals two scars, one on 
the lateral aspect of the shoulder measuring approximately 4 
centimeters by 2 centimeters, which was the bullet entry sit.  
There is no tenderness to palpation, and there is mild skin 
adhesion.  The other scar is on the posterior aspect of the 
shoulder measuring approximately 9 centimeters by 6 
centimeters.  It is an extensive scar with skin adhesion, and 
there is no tenderness to palpation.

Range of motion testing reveals active forward flexion is 
zero to 80 degrees, associated with pain from 45 to 80 
degrees.  Active abduction is from zero to 80 degrees, and 
associated with pain from 40 to 80 degrees.  Following five 
repetitive range of motions, the pain was slightly increased.  
Range of motion remained the same.  There was no evidence of 
fatigue, weakness, or lack of endurance.  There was no 
tenderness to palpation over the left shoulder.  Impingement 
sign was mildly positive.  The empty can test, apprehension 
test, and relocation test are all negative. Based on an X-ray 
of the left shoulder, the examiner noted an impression of 
degenerative changes and calcific tendinitis.  The examiner 
concluded with an overall impression of chronic left shoulder 
pain likely secondary to adhesive capsulitis and 
acromioclavicular joint osteoarthritis.

In sum, the evidence does not suggest that the disability of 
muscles is manifested by a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring that would warrant a 30 
percent rating.

Moreover, objective findings do not evidence ragged, 
depressed and adherent scars, loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area, abnormal 
muscles swelling and hardening in contraction warranting a 
severe disability rating.  Tests of strength, endurance, and 
coordinated movements, although evidencing some impairment 
with pain, do not indicate severe impairment of function of 
the left shoulder.

The Board has taken into consideration the veteran's 
statements regarding the severity of his symptoms, and the 
pain and discomfort he experiences on a regular basis.  The 
veteran has been granted a 20 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to the claim because the preponderance of the 
evidence is against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a gun shot wound of the left 
shoulder is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


